Exhibit 10.2

 

 

 

Lease between

IEF Vastgoed Pluto B.V.

and

Lionbridge Technologies B.V.



--------------------------------------------------------------------------------

 

L  E  A  S  E    F  O  R    O  F  F  I  C  E    S  P   A  C  E

and other business premises within the meaning of Section 230a of Book 7 of the
Dutch Civil code

 

 

 

according to the model decided upon by the Raad voor Onroerende Zaken (Council
for Real Estate Matters) in July 2003.

Reference to this model and its use are only permitted if the inserted, added or
divergent text can easily be recognized as such. Additions and divergencies
should preferably be included in the article “Special stipulations”. The Council
accepts no responsibility for adverse consequences arising from the use of the
text of the model.

 

 

The undersigned:

IEF( Vastgoed) Pluto B.V., with its registered office in Oranje Nassaulaan 25,
1025 AJ, Amsterdam, listed in the Trade Register under number 34170428, duly
represented in this matter by de heer R.E. Snijders en de heer T.J. Pohle,

 

hereinafter referred to as ‘the lessor’

 

and

 

Lionbridge Technologies B.V., with its registered office in Overschiestraat 55 ,
1062 HN, Amsterdam, listed in the Trade Register in Amsterdam under number
33171474

duly represented in this matter by……….,

hereinafter referred to as ‘the lessee’

have agreed to the following lease:

 

The leased space, purpose and use

 

1.1 The lessor leases to the lessee and the lessee leases from the lessor the
695 sq.m. office space and 13sq.m. archive space, together with 12 parking
spaces, hereinafter referred to as ‘the leased space’, located at
Overschiestraat 55-57 te AMSTERDAM, recorded in the land register as
Municipality of Amsterdam, section E, number 5468. This office space is further
indicated on the drawing and a delivery report, both initialled by the parties,
appended to and forming part of this lease. The delivery report shows which
systems and other facilities do and which systems and facilities do not form
part of the leased space and also gives a description of the condition of the
leased space, possibly supplemented by photos initialled by the parties.

 

1.2 The lessee will use the leased space or cause it to be used exclusively as
office space and parking space.

 

1.3 Without the lessor’s prior written permission the lessee is not allowed to
put the leased space to any other use than that described in 1.2.

 

1.4 The highest permissible load on the floor(s) of the leased space is 250
kg/m².

 

Conditions

 

2.1

The ‘GENERAL CONDITIONS FOR LEASING OFFICE SPACE and other business premises
within

 

2



--------------------------------------------------------------------------------

 

the meaning of Section 230 (a) of Book 7 of the Dutch Civil Code’, filed at the
office of the District Court of The Hague on 11 July 2003 and registered under
number 03-54, hereinafter referred to as the ‘general conditions’, form part of
this lease. The parties are familiar with the contents of these general
conditions, of which the lessor and lessee have received a copy.

 

2.2 The general conditions referred to in 2.1 are applicable except in so far as
the conditions mentioned below expressly deviate from them or applicability in
relation to the leased space is not possible.

 

Term, extension and termination

 

3.1 This lease is entered into for the period of 5 years, commencing on 1 July
2007 and ending on 30 June 2012.

 

3.2 Following the expiry of the period referred to in 3.1, this lease will be
extended for a contiguous period of 5 years, that is until 30 June 2017. This
lease will subsequently be continued for contiguous periods of 5 years.

 

3.3 Termination of this lease must take place by giving notice before the end of
the lease term referred to in 3.2 with due observance of a period of notice of
at least 12 months.

 

3.4 Notice of termination must be given by means of a writ or by registered
letter.

 

Payment obligations, period of payment

 

4.1 The initial annual rent of the leased space is €103.754.50.

 

4.2 The parties agree that the lessor will not charge the lessee turnover tax on
the rent.

 

  If rent not subject to turnover tax has been agreed, the lessee will owe the
lessor in addition to the rent a separate payment by way of compensation for the
loss that the lessor or its successor(s) in title suffer(s) or will suffer
because the turnover tax on the investments and operating costs of the lessor
are not or no longer deductible. The provisions of 19.1 to 19.9 of the general
conditions will then not be applicable.

 

4.3 If the parties have agreed on rent subject to turnover tax, the lessee and
the lessor will make use of the option by virtue of Notification 45, decision of
24 March 1999, no. VB 99/571, to waive the right to submit a joint request to
opt for rent subject to turnover tax. By signing the lease, the lessee declares,
also on behalf of the lessor’s successor(s) in title, that it will continue to
use the space or cause it to be used for purposes for which a complete or
virtually complete right exists to deduct turnover tax pursuant to Section 15 of
the Turnover Tax Act 1968.

 

4.4 The lessee’s financial year runs from 1 January to 31 December.

 

4.5 The rent will be adjusted annually on 1 July, for the first time commencing
on 1 July 2008, in accordance with 9.1 to 9.4 of the general conditions.

 

3



--------------------------------------------------------------------------------

4.6 The payments to be made by the lessee for additional supplies and services
provided by or on behalf of the lessor will be determined in accordance with
Article 16 of the general conditions and, as stipulated therein, a system of
advance payments with settlement at a later date will be applied to this
payment.

 

4.7.1 The lessee is required to make the following payments:

 

–            

  the rent   

–            

  the separate payment if rent subject to turnover tax has not been agreed on   

–            

  the turnover tax payable on the rent if the parties have agreed on rent
subject to turnover tax   

–            

  the advance payment for the additional supplies and services provided by or on
behalf of the lessor plus the turnover tax payable thereon   

 

4.7.2 The lessee will no longer be required to pay turnover tax on the rent if
the leased space may no longer be leased subject to turnover tax, although the
parties had agreed on this. If this is the case, the compensation for turnover
tax set out in Article 19.3 (a) of the general conditions will be applicable and
the compensation set out in Article 19.3 (a) under I will be agreed upon by
parties.

 

4.8 For each term of payment of 3 calendar month(s) the following amounts will
be payable for:

 

–            

  the rent (office space)    € 23.456,25

–            

  the rent (archive space)    € 232,38

–            

  the rent (parking space)    € 2.250,00

–            

  the turnover tax payable on the rent    € 4.928,34

–            

  the advance payment on additional supplies and services provided by or on
behalf of the lessor together with the turnover tax payable thereon    €
6.318,90         

–            

  total            € 37.185,87

 

4.9 In view of the date of commencement of this lease and the rent free period,
the first payment of the additional supplies and services relates to the period
between 1 July 2007 and 30 September 2007 and for this period amounts to €
6.318,90. This amount is inclusive of turnover tax, also as regards turnover tax
on the rent, but only if the lessor is obliged to pay turnover tax on the rent.
The lessee will pay this amount before or on 1 July 2007.

 

4.10 The periodic payments to be made by the lessee to the lessor under this
lease as mentioned in 4.8 are payable in advance in a lump sum in euros and must
be paid in full before or on the first day of the period to which the payments
relate.

 

4.11 Unless stated otherwise, all amounts in this lease and the general
conditions forming part of it are exclusive of turnover tax.

 

4



--------------------------------------------------------------------------------

Supplies and services

 

5. The parties agree that the following additional supplies and services will be
provided by or on behalf of the lessor:

 

–            

  gas or oil consumption including standing charge   

–            

  electricity consumption including standing charge for the systems and lighting
of the shared areas   

–            

  water consumption including standing charge   

–            

  maintenance and regular inspection of the heating and the air-conditioning
system(s)   

–            

  ditto of the lift system(s)   

–            

  ditto of the pressure water system(s)   

–            

  ditto of the window-cleaning system   

–            

  ditto of the fire detection, security, breakdown alarm and emergency power
system(s)   

–            

  sanitary facilities, towel dispensers, soap, etc.   

–            

  cleaning costs of the shared areas, lifts, exterior glazing and exterior
blinds, glazing of the shared areas, terraces, basement car park and/or outdoor
car park   

–            

  waste disposal, skip rental, etc.   

–            

  insurance premium for exterior glazing   

–            

  maintenance of grounds, gardens, plant tubs inside and outside, including the
replacement of plants   

–            

  administration fee 5% of the above-mentioned supplies and services   

 

Bank guarantee

 

6. The amount of the bank guarantee referred to in 12.1 of the general
conditions is hereby set by the parties at € 37.185,87

 

Property management

 

7.1 Until the lessor announces otherwise, the management of the property will be
carried out by CB Richard Ellis B.V.

 

7.2 Unless agreed otherwise in writing lessee will deal with the property
manager.

 

8. Special stipulations

 

8.1 Delivery

  The space will be delivered in current state, including pantry and toilets.

 

8.2 Subletting Lessee is permitted to sublet the space after written approval
from lessor. Lessor will not withhold his permission on unreasonable grounds.

 

5



--------------------------------------------------------------------------------

8.3 Assignment

  Lessee is permitted to assign the space after written approval from lessor.
Lessor will not withhold his permission on unreasonable grounds.

 

8.4 Alterations

  Lessee is permitted to make alterations to the space after written approval
from Lessor. Lessor will not withhold his permission on unreasonable grounds.

 

8.5 Delivery of the space at the end of the lease

  Lessee will deliver the space in current state including regular wear and
tear.

 

8.6 Rent free periods

  Lessee and lessor agree upon a rent free period of 12 months, divided over the
lease period as follows:

 

– 

  1 Juli 2007 until 31 December 2007;   

– 

  1 Juli 2008 until 31 Augustus 2008;   

– 

  1 Juli 2009 until 31 Augustus 2009;   

– 

  1 Juli 2010 until 31 Augustus 2010.   

Drawn up and signed in triplicate.

 

 

place and date

            place and date          

 

 

/s/Teil van Straten

          /s/  Stephen J. Lifshatz          

 

                     

IEF( Vastgoed) Pluto B.V.           Lionbridge Technologies B.V.        

 

Appendices:

 

– the general conditions

– drawing(s) of the leased space

– delivery report

– bank guarantee

– certified drawing and plan showing the parking spaces

Separate signature(s) of the lessee(s) for the receipt of its/their own copy of
the ‘GENERAL CONDITIONS FOR LEASING OFFICE SPACE and other business premises
within the meaning of Section 7:230 (a) of the Dutch Civil Code’ as referred to
in 2.1.

 

6